DENY and Opinion Filed August 24, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00810-CV

                  IN RE BILLY WAYNE HORTON, Relator

           Original Proceeding from the County Court at Law No. 2
                           Rockwall County, Texas
                       Trial Court Cause No. 1-20-0837

                         MEMORANDUM OPINION
                  Before Justices Myers, Nowell, and Goldstein
                          Opinion by Justice Goldstein

      Before the Court is relator’s August 17, 2022 petition for writ of mandamus.

Relator challenges the trial court’s requirement that the parties in the underlying

case engage in mediation. In his petition, relator argues that the underlying case

should be stayed pending resolution of this original proceeding.

      Entitlement to mandamus relief requires relator to show that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
      Relator has failed to comply with requirements set out in Texas Rule of

Appellate Procedure 52 for filing a petition for writ of mandamus. Relator failed

to certify that the factual statements in the record are true and supported by

competent evidence in the record. See TEX. R. APP. P. 52.3(j). Relator failed to

provide an appendix or record in support of the petition and thus provided no

sworn or certified copy of the challenged order or ruling or of every document that

is material to the relator’s claim for relief that was filed in any underlying

proceeding nor a properly authenticated transcript of any relevant testimony. See

TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a). We conclude that relator, as the party

seeking relief, has not met the burden of providing the Court an adequate record to

establish a right to mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus. Having

denied mandamus relief, we also deny relator’s request that the underlying

proceedings be stayed as moot.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

220810F.P05